Citation Nr: 1133869	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, claimed as a cardiovascular disorder secondary to type II diabetes mellitus and herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1962 to February 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  

This case was previously before the Board in April 2010.  At that time, in addition to the issue listed above, the Board also considered whether the Veteran was entitled to service connection for both diabetes and a neurological condition.  The Board granted the Veteran's claim for diabetes and remanded his claim for service connection for a neurological condition for further development.  The captioned issue was stayed pending completion of a rulemaking.  The Veteran underwent a VA examination in July 2010, and the Appeals Management Center (AMC) granted service connection for bilateral peripheral neuropathy of the upper and lower extremities in September 2010.  As each of these decisions represents a complete grant of benefits on appeal, neither of these issues (i.e. service connection for diabetes mellitus or service connection for a neurological disability) remains before the Board.  


FINDING OF FACT

The St. Petersburg RO granted service connection for coronary arterial disease with ischemic heart disease in a March 2011 rating decision.  


CONCLUSION OF LAW

The criteria for dismissal of a Substantive Appeal for the issue of service connection for heart disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to both law and regulation, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Here, though the Veteran has filed a Substantive Appeal with respect to a denial of service connection for his claimed heart disease, for the reasons that follow, his appeal must be dismissed.  

A brief recitation of the procedural history of the Veteran's claim is instructive.  The Veteran first sought service connection for a cardiovascular condition in August 2004; his claim was later refined to one for service connection for heart disease.  That August 2004 claim also included the issues of entitlement to service connection for both diabetes and for service connection for a neurological condition secondary to diabetes mellitus.  The RO denied service connection for all of the Veteran's claims in an August 2005 rating decision.  The Veteran filed a timely Notice of Disagreement; the RO issued a Statement of the Case in January 2006; and the Veteran filed his Substantive Appeal for all three issues in March 2006.  

As explained above, when the Veteran's case first came before the Board in April 2010, the Board granted service connection for diabetes and remanded the Veteran's claim for service connection for a neurological condition secondary to diabetes mellitus.  The Board took no action with respect to the Veteran's claim for service connection for heart disease; instead, pursuant to direction from the Secretary of Veterans Affairs, action on this claim was stayed pending revision of the regulation regarding service connection and presumptive diseases based on herbicide exposure.  

While the Veteran's claim for service connection for heart disease was stayed, the AMC granted the Veteran's claim for service connection for a neurological condition.  The AMC then issued a Supplemental Statement of the Case with respect to the Veteran's claim for service connection for heart disease and returned the case to the Board.  

When the case returned to the Board, the Board instead directed it to the RO for further adjudication, as at that time, the final regulation had been published.  See 38 C.F.R. § 3.309(e) (effective August 31, 2010) (adding ischemic heart disease to the list of conditions subject to the herbicide presumption).  The RO granted service connection for the Veteran's coronary arterial disease with ischemic heart disease in a March 2011 rating decision.  The RO then returned the case to the Board, and the Veteran's representative provided a brief detailing why service connection for heart disease as secondary to the Veteran's diabetes was warranted.

In essence, the Veteran's August 2004 claim sought service connection for heart disease, and that claim was granted in March 2011.  Though it was not granted subject to the theory of entitlement for which the Veteran and his representative have argued, it is the underlying claim and not the particular theory of entitlement that is important.  Now that service connection for this condition has been established, there remain no allegations of error of fact or law for appellate consideration, and the Veteran's claim for service connection is rendered moot.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Veteran's claim for service connection has already been granted and the Board is dismissing this claim, the duties to notify and to assist are no longer at issue.  







ORDER

The appeal of the claim of entitlement to service connection for heart disease is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


